Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR. 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued under 37 CFR 1.114, and fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 5/12/2022 has been entered. 
Allowable subject matter
Claims 1-8, 21-32 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior arts of record do not render obvious, nor anticipate the combination of claimed elements including the technique of:
“generating a share pool in a partition of the storage service, wherein the share pool includes a plurality of stub files; 
receiving a request to establish a plurality of clones that correspond to the file; 
selecting, based on a number of the plurality of clones, a subset of stub files from the plurality of stub files; 
migrating the subset of stub files from the share pool to a folder associated with the file, such that the subset of stub files are removed from share pool and added to the folder; 
establishing the plurality of clones by updating the subset of stub files to reference the file;
sharing the plurality of clones with a plurality of users of the storage service to enable client devices to access the file; and 
in response to identifying, based on a satisfaction of a threshold, that the share pool requires additional stub files: 
generating the additional stub files to replenish the share pool.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Wilson Lee whose telephone number is (571) 272-1824.   Proposed amendment and interview agenda can be submitted to Examiner’s direct fax at (571) 273-1824.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor, Neveen Jalil-Abel can be reached at (571) 270-0474.  Papers related to the application may be submitted by facsimile transmission.  Any transmission not to be considered an official response must be clearly marked "DRAFT".    The official fax number is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/WILSON LEE/               Primary Examiner, Art Unit 2152